Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (Japanese Patent Publication No. US 2018/0037534 A1), hereinafter Fujii.
5.	Regarding Claims 1-12, Fujii teaches (Paragraphs [0013 and 0044]) a resin component whose solubility in a developing solution is changed due to the action of an acid. Fujii teaches (Paragraphs [0013 and 0044]) a fluorine additive component which exhibits decomposability with respect to an alkali developing solution. Fujii teaches (Paragraphs [0078-0185]) the resin component comprising a polymer compound having a constitutional unit represented by Formula (a01) of the instant application. Fujii teaches (Paragraphs [0321-0437]) the fluorine additive component comprising a fluororesin component having a constitutional unit represented by Formula (f1-01) or (f1-02) of the instant application. Fujii teaches (Paragraphs [0321-0437]) the fluorine additive component comprising a fluororesin component 
6.	Regarding Claims 13-14, Fujii teaches (Paragraphs [0657-0701]) forming a resist film on a support using the resist composition. Fujii teaches (Paragraphs [0657-0701]) exposing the resist film. Fujii teaches (Paragraphs [0657-0701]) developing the exposed resist film to form a resist pattern. Fujii teaches (Paragraphs [0657-0701]) the resist Film is exposed to extreme ultraviolet (EUV) rays or electron beams (EB).

Conclusion
7.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/25/2022